Fowler, S.—
This is an application by the executors of the estate of Hellie M. Hoe, deceased, under section 2615, Code of Civil Procedure, for a construction of her will. The particular reason which the executors allege in justification of their application is that it is impossible for them to pay any of the general legacies given by the will until it is determined whether such legacies are a charge upon the real estate. Under these circumstances I will entertain the application and construe the will.
The value of the personal property owned by the testatrix at the date of the execution-of her will was $20,249 and the real estate $230,000. The total value of the cash legacies bequeathed by her was $97,000.- At the date of her death the value of her personal property was about $29,050 and of her real estate $100,000.
*272In the first paragraph of her will the testatrix directed her executors to pay and discharge all her debts, funeral and administration expenses-. She then proceeded to bequeath a number of specific and general legacies, and in the thirty-second paragraph of her will she provided as follows: “All the rest, residue and remainder of my property of every kind, nature and description, real, personal and mixed, * * * including all lapsed legacies, if any, and all legacies hereinabove given which for any reason may prove to be invalid, I give, devise and bequeath unto my executors hereinafter named, * * * in trust, however, to sell and convert the same into money as soon after my decease as they conveniently can * * * and to divide the proceeds of sale and my entire residuary estate into two (2) equal parts or shares, and I give, devise -and bequeath one of said equal parts or shares unto the corporation known- as the Presbyterian Hospital in the City of Hew York, and the other said equal p-ar-t or share unto my old friend Robert Oaters-on, of Woodlawn, Hew York, * * * and I -hereby authorize and empower my executors * * * to sell and convey any and all real estate -of which I shall die seized at public or private sale * * * -and- to make, execute and deliver good and sufficient deed or deeds of conveyance for the same.”
The difference between the value of the personal property owned by the testatrix at the time she executed the will and the value of the pecuniary legacies bequeathed by her was so great as to render reasonably certain the conclusion that she knew at the time of the execution of -her will that her- personal property was insufficient to pay the pecuniary bequests which she had made. She had no- immediate relatives who would- be the natural objects of her bounty; there was- no one dependent upon her whom she would be under an obligation to support. Her legatees were personal friends, charitable -or religious corporations and persons remotely related- to her. There would therefore be no controlling reason for the discrimination in favor of *273the residuary legatees which a .construction limiting t'he payment of the pecuniary legacies to the personal estate would necessarily imply. She expressly provided that the real estate should be sold; it was given to the executors in trust for the purpose of selling it and dividing the proceeds among the legatees. Her failure to specifically devise it is a further indication of her intention that it should not go to the residuary legatees exclusively. Neither of the residuary legatee^ was the natural object of her bounty; one was a corporation, the other merely -a friend. There is nothing in the will which would indicate an intention on the part of the -testatrix to prefer these legatees to the thirty other legatees to whom she had bequeathed various sums-, and there is- no reason extrinsic of the will which would justify -or explain -such a preference. The testatrix must therefore have intended that the pecuniary bequests should be paid in full, and that in addition to the personal property so much of the proceeds of the sale, of the real property as was necessary to pay these legacies should be used by the executors for that purpose.
The decisions bearing on the question now under consideration were so exhaustively considered by Justice Clarke in Ely v. Ely (163 App. Div. 320), that it is unnecessary for me to' discuss those decisions or to state the principles which have been settled by them; but it seems to me that the application -of those principles, to the matter under consideration necessarily, results in a determination that it was the intention of the testatrix that the general legacies should, in so far as necessary, be paid out of the proceeds realized from the sale of the real estate of which the testatrix died seized. (Briggs v. Carroll, 117 N. Y. 288 ; Hogan v. Kavanaugh, 138 id. 417 ; McManus v. McManus, 179 id. 338.) A decree may be entered upon notice construing the will in accordance with this decision.
Decreed accordingly.